Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s argument regarding the notch (560) of Austen (WO 2012/103492 A1, corresponding to US 2014/0039523), specifically that the notch is not “structured to facilitate breakage of the at least one hollow tube at a location of the notch, and wherein at least one section of the at least one hollow tube is structured to be inserted into a recipient site and subsequently broken off in the recipient site at the location of the notch to thereby place the at least one portion of the graft tissue within the recipient site” as required by the claim, is found persuasive. Therefore, the previously presented rejections (see office action dated 6/15/2020) have been withdrawn. Claims 1-4 and 6-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DuBois (US 2008/0234697) discloses a hollow tube (20) having a serrated end ([0022]) that can be inserted into tissue to remove a portion of tissue, the hollow tube including a perforation (26) to facilitate breakage of the tube at the point of perforations ([0028]; figs. 2a-2b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 4/21/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771